Title: From Thomas Jefferson to Albert Gallatin, 5 October 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Oct. 5. 08.
                  
                  In the case of the brig Hieram, I think with you that no permission can be given to renew the voyage. the party has not lost his voyage by any inevitable accident, but by the fraud of those he employed & over whose conduct it was his duty to watch, & has been his negligence not to have done so. if once we give up the responsibility of the employer for those he employs, the door to fraud can never more be closed.
                  In the cases of the Hampden Sidney & Unanimous, the detention should cease, there being no evidence, or not sufficient to justify it in either case.   You will be so good as to give the answers accordingly. the papers are returned for your office.
                  I send the petition of Joseph Lee to whom I presume the answer is a thing of course, as barred by the limitation of time, and no cause to take it out of that. Affecte. salutns
               